DETAILED ACTION
This action is responsive to the Applicant’s submission filed on May 12, 2021. Claims 19-29 are pending. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2021 has been entered.
 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 7,911,844 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.



Response to Arguments
Reissue Declaration
The Examiner notes that as set forth in MPEP 1414(II)(D), the reissue declaration should identify an error “which is still being corrected in the continuation application”  In addition, as set forth in 1414(D)(1), if the same error is being corrected in both the parent Reissue and the instant application, then it must be shown how it is corrected in a different way. 
	The Examiner notes that the stated error in the current reissue declaration was already corrected in the parent reissue application and thus is not “still being corrected”.  In addition, in the parent reissue application, the error was corrected by removing “transistors being an enhancement-type transistors and depression-type transistors”. 
	The Applicant states that the error is being corrected in a different way since the reissue application recites “a fourth portion extending in the second direction to electrically connect the first to third portion”.  The Applicant states that the parent Reissue Application, the claim does not recite a “fourth portion”. 
	The Examiner agrees that the parent Reissue application does not recite a “fourth portion”, however the issue is not that the current claims recite limitations that are not present in the parent reissue patent, rather whether the error statement explains how the reissue application is corrected in a different way as compared to a previous reissue application. 
	As set forth above, the parent reissue application corrects the error by removing the limitations directed to “transistors being an enhancement-type transistors and depression-type transistors”.  
	It has not been shown how adding a fourth portion relates to correcting the error directed to “transistors being an enhancement-type transistors and depression-type transistors”. 
	Thus, the Examiner does not find the Applicant’s arguments persuasive. 




Double Patenting
The terminal disclaimer filed on May 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of RE47355 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The examiner notes that the reissue declaration does not identify an error being corrected by the continuation reissue application since the identified error has already been corrected in the parent reissue application. 
In accordance with MPEP 1414(II)(D), the reissue declaration must identify an error which is still being corrected in the continuation application. In addition, if the same error corrected in the parent is also being corrected in the continuation reissue application, but the error is being corrected in a different way, a petition under 37 CFR 1.183 will be needed to waive pre-AIA  37 CFR 1.175(e) for a reissue application filed before September 16, 2012. If the reissue application was filed on or after September 16, 2012, a petition under 37 CFR 1.183 is no longer needed; however, a statement is needed to explain compliance with 37 CFR 1.175(f)(2).
As explained above in the response to argument section, identifying an added limitation which differs from the previous reissue application does not show how the instant application (as it relates to the error statement) is broadened with respect to the underlying patent in a different way as compared to the previous reissue application. 
Claims 19-29 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
declaration is set forth in the discussion above in this Office action.  
Amendment
The amendment filed May 12, 2021 proposes amendments to claims 19-29 that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  
As set forth in 37 CFR 1.173(b)(2), For any claim changed by the amendment paper, a parenthetical expression should be included.  See MPEP 1453(V)(C) which discloses that for new claims the parenthetical express “(New)” should be added for each new claims. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon resolving the issue addressing the rejection to the claims as set forth above, the examiner notes that claims 19-29 would be indicated as containing allowable subject matter since the prior art of record do not specifically disclose wirings provided to at least partially overlap with the first drain/source regions and the second drain/source regions when viewed in a third direction, the third direction crossing the first direction and the second direction, the wirings including a first wiring, the first wiring comprising a first portion extending in the first direction, the first portion at least partially overlapping with one of the first drain/source regions when viewed in the third direction, a second portion extending in the first direction between the first portion and the common gate electrode in the second direction, the second portion at least partially overlapping with the one of the first drain/source regions when viewed in the third direction; a third portion extending in the first direction between the second portion and the common gate electrode in the second direction, the third portion at least partially overlapping with the one of the first drain/source regions when viewed in the third direction. 
The examiner notes that figure 3 of Futatsuyama (U.S. Patent Pub. 20060197136) shows the following: 

    PNG
    media_image1.png
    505
    873
    media_image1.png
    Greyscale

The examiner acknowledges that the above figure does not clearly show wirings provided to at least partially overlap with the first drain/source regions and the second drain/source regions when viewed in a third direction, the third direction crossing the first direction and the second direction, the wirings including a first wiring, the first wiring comprising a first portion extending in the first direction, the first portion at least partially overlapping with one of the first drain/source regions when viewed in the third direction, a second portion extending in the first direction between the first portion and the common gate electrode in the second direction, the second portion at least partially overlapping with the one of the first drain/source regions when viewed in the third direction; a third portion extending in the first direction between the second portion and the common gate electrode in the second direction, the third portion at least partially overlapping with the one of the first drain/source regions when viewed in the third direction. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537


Conferees:  
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992